******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
RAYMOND’S AUTO REPAIR, LLC v. COMMISSIONER
           OF MOTOR VEHICLES
                (SC 19454)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
       Argued January 20—officially released July 12, 2016

  Drew S. Graham, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellant (defendant).
  Kenneth A. Votre, with whom was Richard E. Fen-
nelly III, for the appellee (plaintiff).
                          Opinion

   ZARELLA, J. This is the second of two administrative
appeals in which the principal issue is whether state
laws regulating the fees charged for certain services
provided in the course of the nonconsensual towing
of a motor vehicle are preempted by federal law. The
defendant, the Commissioner of Motor Vehicles (com-
missioner), appeals from the judgment of the trial court
reversing the decision of the Department of Motor Vehi-
cles (department) that the plaintiff, Raymond’s Auto
Repair, LLC, had charged a fee in excess of that allowed
by state law for its use of an 1140 rotator truck in
recovering a damaged vehicle prior to the actual towing
of that vehicle and, therefore, must pay restitution in the
amount of $600 to the complainant, Pauline Pressley. On
appeal to this court, the commissioner claims that the
trial court incorrectly determined that the fee charged
by the plaintiff for its use of the rotator truck to recover
the damaged vehicle is not subject to state regulation
under 49 U.S.C. § 14501 (c) (2) (C) (2012),1 the fees
charged generally for recovery operations are not sub-
ject to state regulation under the same statutory provi-
sion and the plaintiff need not pay restitution in the
amount of $600 to Pressley. The plaintiff responds that,
when a towing is nonconsensual, federal law authorizes
the state to regulate only the fees charged for the towing
itself and not for any related services. The plaintiff also
argues that, if this court concludes that the fees charged
for pretowing recovery services are not subject to state
regulation, it cannot review whether the trial court
properly reinstated the charges for the plaintiff’s use
of the rotator truck. We agree with the commissioner
and reverse the judgment of the trial court.
   The following relevant findings of fact and conclu-
sions of law are set forth in the decision of the depart-
ment’s hearing officer. On December 8, 2012, Pressley’s
granddaughter lost control of her vehicle, which
careened off the road and went down an embankment.
After the first towing company called to the scene deter-
mined that it could not perform the tow, the state police
contacted the plaintiff to perform a nonconsensual tow
in accordance with General Statutes § 14-66 (a) (2).2 The
plaintiff undertook and accomplished the tow, which
included recovery services consisting of hoisting the
vehicle up the twenty-five to fifty foot embankment and
placing it in a position in which it could be loaded onto
a flatbed truck for transport from the accident scene.
  Thereafter, the plaintiff provided Pressley’s grand-
daughter with an invoice for the services performed on
December 8, 2012. The total cost of the services was
$1306.24, including $1000 for the plaintiff’s use of the
1140 rotator truck for approximately one hour. Pressley
paid the plaintiff the amount indicated in the invoice,
even though the plaintiff had posted a rate of $400 per
hour for the use of an 1140 rotator truck in recovering
a vehicle the size and weight of the vehicle driven by
Pressley’s granddaughter. The department likewise
determined that its regulations relating to nonconsen-
sual tows allowed a charge of only $400 for the use of
special equipment like the rotator truck and sought a
refund for Pressley regarding this and other expenses.
  The hearing officer concluded that ‘‘[t]he [plaintiff]
did not charge [Pressley] in accordance with its posted
rates. More specifically, the [plaintiff] should have
charged [Pressley] $400 for one . . . [hour’s] use of
the [1140 rotator truck], rather than $1000 as invoiced.
As such, [Pressley] was overcharged a total of $600 for
use of the [rotator truck] in this instance.’’ The hearing
officer thus ordered the plaintiff to reimburse Pressley
in the amount $600 with respect to this service.
   The plaintiff appealed to the trial court, which sus-
tained the appeal. The court stated: ‘‘In the related case
of [Modzelewski’s Towing & Recovery, Inc. v. Dept. of
Motor Vehicles], Superior Court, judicial district of New
Britain, Docket No. CV-13-6021098-S [July 29, 2014], the
court recently held that Congress, in 49 U.S.C. [§] 14501
(c) (2) (C), did not exempt the state from preemption
of its authority under 49 U.S.C. [§] 14501 (c) (1) to
regulate the recovery aspects of a nonconsensual tow-
[ing] such as this one. The court adheres to that ruling
here. Accordingly, the court sustains the appeal and
vacates the hearing officer’s reimbursement order.’’
  The commissioner appealed from the trial court’s
judgment,3 claiming that state regulation of the pretow-
ing recovery services at issue is not subject to federal
preemption. Oral argument was heard on January 20,
2016, in conjunction with Modzelewski’s Towing &
Recovery, Inc. v. Commissioner of Motor Vehicles (SC
19453), in which the commissioner raised a similar
claim regarding pretowing recovery services. On Janu-
ary 26, 2016, we ordered the parties to address the
following question in supplemental briefs: ‘‘Does 49
U.S.C. § 14501 (c) (1), which prohibits state[s] and polit-
ical subdivisions thereof from enacting or enforcing any
law related to a price, route, or service of any motor
carrier with respect to the transportation of property,
apply to ‘pretowing services’ (as defined in the trial
court’s [memorandum of decision]) or ‘posttowing ser-
vices’?’’ (Emphasis in original.)
  Our resolution of the commissioner’s claim is con-
trolled by our decision in Modzelewski’s Towing &
Recovery, Inc. v. Commissioner of Motor Vehicles, 322
Conn. 20,      A.3d      (2016), in which we concluded
that state regulation of pretowing recovery services,
such as the plaintiff’s use of the 1140 rotator truck in
the present case, is not preempted by 49 U.S.C. § 14501
(c) (1) because such services fall within the exception
to federal preemption set forth in 49 U.S.C. § 14501 (c)
(2) (C). See id., 36–37.
   The judgment is reversed and the case is remanded
with direction to render judgment denying the plain-
tiff’s appeal.
      In this opinion the other justices concurred.
  1
     Hereinafter, all references to 49 U.S.C. § 14501 are to the 2012 edition
of the United States Code.
   2
     General Statutes § 14-66 (a) provides in relevant part: ‘‘(2) The commis-
sioner shall establish and publish a schedule of uniform rates and charges
for the nonconsensual towing and transporting of motor vehicles and for
the storage of motor vehicles which shall be just and reasonable. . . .’’
   The commissioner has adopted a comprehensive regulatory scheme under
the authority of § 14-66, entitled ‘‘Standards for Rates for Nonconsensual
Towing or Transporting,’’ which is codified at §§ 14-63-34 through 14-63-37b
of the Regulations of Connecticut State Agencies.
   3
     The commissioner appealed from the trial court’s judgment to the Appel-
late Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.